Citation Nr: 1626294	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  14-27 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for a bilateral hearing loss disability.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for actinic keratosis, claimed as pre skin cancer. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the Army from February 1967 to February 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2012 and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma by a special processing unit.  The claims were subsequently transferred to the RO in Seattle, Washington. 

In a July 2014 VA Form 21-4138, the Veteran requested a "personal hearing with a traveling judge in Seattle, WA."  However, on the Veteran's July 2014 VA Form, he indicated in Section 8 that he did not want a Board hearing.  Therefore, the Board finds that there is no hearing request pending.  

The issue of entitlement to service connection for nummular eczema, including as secondary to service-connected PTSD, has been raised by the record in a May 2013 Notice of Disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to an initial compensable rating for a bilateral hearing loss disability and entitlement to a rating in excess of 50 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDING OF FACT

Skin cancer, to include actinic keratosis did not have its onset in service and is not otherwise related to service, to include herbicide exposure.


CONCLUSION OF LAW

Skin cancer, to include actinic keratosis was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that VA has satisfied its duties under the VCAA.  Specifically, notice was sent to the Veteran in April 2012, which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  

The Board acknowledges that no VA examination was provided and no VA medical opinion has been obtained in response to the claim for service connection for skin cancer.  VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

As will be discussed below, there is no indication that any skin cancer may be associated with the Veteran's active service.  The Veteran has not asserted that the skin cancer was present in service or within the first post-service year, or that the skin cancer is related to service other than on the basis of his exposure to herbicides while serving in-country in Vietnam during the Vietnam Era.  There is no competent evidence suggesting that the skin cancer is related to such exposure.  Based on the facts of this case, VA has no duty to provide further VA examination or obtain medical opinions, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Therefore, VA is not required to provide a medical examination or obtain a medical opinion in response to the skin cancer claim.

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
 § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection 

The Veteran has contended that he developed skin cancer, particularly actinic keratosis as a result of his exposure to herbicides while serving in Vietnam.  See April 2012 VA Form 21-526.

The law provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  A Veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
 § 3.307(a)(6)(iii).  The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307(a)(6)(ii).  

Here, although there is evidence that the Veteran had service in Vietnam, see DD 214, and the Veteran has a diagnosis of actinic keratosis, the Board notes that actinic keratosis is not a condition listed as presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e).  Accordingly, entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.309(e) is not warranted.  Notwithstanding the foregoing, the Veteran may still establish service connection on a different basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to obtain service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

Here, there is competent and credible evidence that the Veteran has a diagnosis of actinic keratosis.  See Kaiser Permanente treatment records.  The remaining question is whether the currently manifested actinic keratosis was incurred during or as a result of the Veteran's active service.  

As an initial matter, the Board finds that there is no probative and credible evidence of an in-service incurrence of any condition or injury affecting the Veteran's skin during service.  In his May 2013 Notice of Disagreement, the Veteran stated that on one occasion, while on sand bag detail in Vietnam, he developed sun burn.  He has also related his presumed herbicide exposure to his subsequent development of actinic keratosis.  However, the Veteran's service treatment records are silent for any treatment or complaints of a skin disorder.  

There is no competent evidence which relates the Veteran's service to his current actinic keratosis.  The clinical record shows no continuity of symptoms after service associated with a present actinic keratosis; or any temporal correlation between actinic keratosis and any service-connected disability symptoms supportive of the Veteran's claim.  The first sign of skin cancer was not until in December 2002 - more than 30 years post-service.  Further, Kaiser Permanente treatment records which indicate a diagnosis of and treatment for actinic keratosis are silent for any etiological opinion.  

Although the Veteran is competent to say that he experienced skin problems post service, he is not competent to opine as to the etiology of such a diagnosis.  There is no evidence that Veteran has any medical expertise.  

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The claim for entitlement to service connection for actinic keratosis must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for skin cancer, to include actinic keratosis is denied.  


REMAND

First, in a March 2013 VA treatment record, the clinician notes that the Veteran sees "local PTSD symptoms management specialist Leslie Orr, LMHC, NCC at Kelso."  There is a May 2012 letter from Leslie Orr of the Sarah J. Getman Counseling Services.  There is also a letter from Leslie Orr of Compassionate Hope Counseling.  However, there are no accompanying treatment records.  It is unclear if there are any additional outstanding records.  On remand, efforts should be made to request any outstanding records from Leslie Orr.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

Second, the Veteran was afforded a VA mental health examination in June 2012.  The Veteran was diagnosed with PTSD and endorsed symptoms of reduced participation in hobbies; reduced participation in social activities; anxiety; chronic sleep impairment; and difficulty in establishing and maintaining effective work relationships.  He denied any suicidal or homicidal ideations.  His GAF score was 55.

In a December 2013 correspondence, the Veteran stated that he experiences symptoms including sleep problems, nightmares, anger issues, difficulty concentrating and suicidal ideations.  On his July 2014 VA Form 9, the Veteran stated that he experiences feeling of panic on a daily basis.  It appears that the Veteran's symptoms may have worsened since his June 2012 VA examination.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his PTSD.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination).

Third, the Veteran was afforded a VA audiological examination in June 2012.  The examination revealed the following puretone thresholds, in decibels:



HERTZ 



1000
2000
3000
4000
RIGHT
25
10
30
40
LEFT
25
90
95
100

The puretone threshold average was 26 dB for the right ear and 77 dB for the left ear.  Word recognition scores were 96 percent for right ear and 88 percent in the left ear.

A May 2014 VA audiology consultation note indicates that the Veteran's speech discrimination scores were 96 percent for the right ear and 68 percent for the left ear.  The May 2015 audiology note results indicate that the Veteran's hearing has worsened since his June 2012 VA examination.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of her service-connected bilateral hearing loss disability.  See Weggenmann, supra.  

Fourth, the May 2014 VA audiology note also indicated that the Veteran's CPRS version of the audiogram was located under the "vista apps pull down menu."  The actual puretone results were not included in the Veteran's electronic claims folder.  On remand, up to date VA treatment records, including the May 2014 audiograms should be obtained and associated with the electronic claims folder.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain all recent VA treatment records since May 2015 and associate them with the electronic claims file.  Also obtain the May 2014 audiogram referenced in the May 31, 2014 audiology note.  

2.  Contact the Veteran and request that he provide or authorize the release of records from Leslie Orr (apparently she treated him at 2 different locations, Sarah Getman Counseling Services and Compassionate Hope Counseling, see June 2012 and July 2013 letter) as well as any other records, not already of record, that are relevant to the claim.

All attempts to secure the above-referenced evidence must be documented in the claims file.  If, after making reasonable efforts to obtain any outstanding non-Federal records the AOJ is unable to secure same or if after 
continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).  The Veteran must then be given an opportunity to respond.

3.  After completion of the above, schedule the Veteran for a VA examination to assess the severity of his service-connected PTSD.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be performed, and all findings reported in detail.  



The examiner should also indicate the impairment that results from the Veteran's service-connected PTSD in terms of occupational functioning and daily activities.  

4.  Then, schedule the Veteran for a VA audiological examination to assess the severity of his service-connected bilateral hearing loss disability.  All necessary testing, to include complete audiometry and speech recognition, must be accomplished.  The examiner must fully describe the effects of the disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

The examiner should provide a complete rationale for all conclusions reached.

5.  Ensure the development outlined above has been accomplished, and then readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

 action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


